 
Dated as of October 23, 2007
EXHIBIT A


SECOND AMENDMENT AND FOURTH WAIVER
 
SECOND AMENDMENT AND FOURTH WAIVER, dated as of October 23, 2007 (this
“Amendment”), to the Amended and Restated Credit Agreement, dated as of July 1,
2005 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation,
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL
CRÉDITO, a Mexican corporation, SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V.,
SOCIEDAD FINANCIERA DE OBJETO LIMITADO, a Mexican corporation, and NAVISTAR
COMERCIAL, S.A. DE C.V., a Mexican corporation (each, a “Borrower” and
collectively, the “Borrowers”), the several lenders from time to time parties
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”), and THE
BANK OF NOVA SCOTIA, as documentation agent (in such capacity, the
“Documentation Agent”).
 
WITNESSETH :
 
WHEREAS, the Borrowers, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Lenders are parties to the Credit Agreement;
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree to amend and waive compliance with certain provisions of
the Credit Agreement; and
 
WHEREAS, the Administrative Agent has obtained the consent of the Required
Lenders to execute this Amendment, but only upon the terms and conditions set
forth herein;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:
 
1.  Defined Terms.  (a) Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as defined therein.
 
(b)           For purposes of this Amendment, “Financial Officer” shall mean the
chief financial officer or the treasurer of the Parent or the treasurer or
controller of the US Borrower, as applicable.
 
(c)           For purposes of this Amendment, the “2007 NIC Credit Agreement”
shall mean the Credit Agreement, dated as of January 19, 2007, among Navistar
International Corporation, the subsidiary guarantors party thereto, the lenders
party thereto, JPMorgan Chase Bank N.A., Credit Suisse, Banc of America
Securities LLC and Citigroup Capital Markets Inc.


2.  Amendment.  Effective on and as of the Effective Date (as defined in Section
6 below), the Credit Agreement is hereby amended as follows:
 
            (a)  Amendment to Section 1.01 of the Credit Agreement.  The
definition of “Applicable Rate” shall be amended by deleting the pricing grid
appearing in the seventh line of such section and inserting in its place the
pricing grid set forth below:
 
Level
Rating
S&P/Moody’s
Revolving Credit Loans
Tranche A Term Loans
Facility Fee Rate
Applicable Rate for
ABR Loans
Applicable Rate for
Eurodollar Loans
Applicable Rate for
ABR Loans
Applicable Rate for
Eurodollar Loans
1
BBB-/Baa3 or higher
0.00%
0.50%
0.00%
0.75%
0.25%
2
BB+/Ba1
0.00%
0.70%
0.00%
1.00%
0.30%
3
BB/Ba2
0.00%
0.90%
0.25%
1.25%
0.35%
4
BB-/Ba3
0.625%
1.625%
1.00%
2.00%
0.375%
5
Less than BB-/Ba3
0.75%
1.75%
1.25%
2.25%
0.50%



3.  Waivers. The Lenders hereby waive, until December 31, 2007, any Default or
Event of Default under:
 
(a)  Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-K and financial
statements for each of the fiscal years ended October 31, 2005, October 31, 2006
and October 31, 2007 and other information and documents required under Sections
7.01(a), (c), (d) and (f) of the Credit Agreement that were to be delivered in
connection with such report or such financial statements;
 
(b)  Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-Q and financial
statements (other than as required by Section 5 hereof) for each of the fiscal
quarters ended January 31, 2006, April 30, 2006, July 31, 2006, January 31,
2007, April 30, 2007 and July 31, 2007 and other information and documents
required under Sections 7.01(b), (d) and (f) of the Credit Agreement to be
delivered in connection with such report or such financial statements; and
 
(c)  (i) Any condition or required representation or warranty that could not be
satisfied or made or deemed made, and (ii) any Default or Event of Default
arising, in each case as a result of the breach of any representation or
warranty in Section 5.04 or 5.14(b) of the Credit Agreement as a result of or
arising out of any revision or restatement in connection with the audit
conducted for the fiscal year ended October 31, 2005, October 31, 2006 or
October 31, 2007 of any financial statements of the US Borrower or any of its
affiliates for any period ending on or before the end of the Waiver Period (as
defined below), or in any reports, financial statements, certificates, or other
information containing similar information with respect to such periods.
 
4.  Additional Waiver.  The Lenders hereby waive each covenant, requirement or
agreement under the Loan Documents for the Parent or the US Borrower to provide,
in the event of any change in generally accepted accounting principles used in
the preparation of its financial statements for any period ending on or prior to
December 31, 2007 from those previously used, a reconciliation of such financial
statements to GAAP; provided that, in the event a reconciliation from past
practices to generally accepted accounting principles in the preparation of such
financial statements is available, the Parent or the US Borrower, as
appropriate, shall also provide such reconciliation.
 
 

--------------------------------------------------------------------------------


5.  Agreements by the US Borrower.  Notwithstanding anything to the contrary in
the Credit Agreement, to induce the Required Lenders to consent to the execution
by the Administrative Agent of this Amendment, until the expiration of the
waiver provided in Section 3 (the “Waiver Period”):
 
( i )   The US Borrower agrees to deliver to the Administrative Agent, for
prompt distribution to each Lender:


(a)  As soon as available, after the end of each of the fiscal years of the
Parent ended October 31, 2005, October 31, 2006 and October 31, 2007, a copy of
the annual report for such fiscal year for the Parent and its Subsidiaries,
including therein (i) a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and (ii) a consolidated statement
of income and a consolidated statement of cash flows of the Parent and its
Subsidiaries for such fiscal year, in each case prepared in accordance with Rule
3-10 of Regulation S-X, consistent with the Parent’s past practice (unless
otherwise required to conform with the results of the audit or changes in GAAP),
on the basis of management’s good faith calculations and fairly presenting in
all material respects the consolidated financial condition of the Parent and its
Subsidiaries as at such date and the consolidated results of operations of the
Parent and its Subsidiaries for the period ended on such date; provided that, in
the event a reconciliation from past practices to generally accepted accounting
principles in the preparation of such financial statements is available, the
Parent shall also provide such reconciliation.
 
(b)  As soon as available, after the end of each of the fiscal quarters of the
Parent ended January 31, 2006, April 30, 2006, July 31, 2006, January 31, 2007,
April 30, 2007 and July 31, 2007 (i) a consolidated balance sheet of the Parent
and its Subsidiaries as of the end of such quarter, (ii) a consolidated
statement of income and a consolidated statement of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter, and (iii) a consolidated
statement of income and a consolidated statement of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, all prepared in accordance with
Rule 3-10 of Regulation S-X, consistent with the Parent’s past practice (unless
otherwise required to conform with the results of the audit or changes in GAAP),
on the basis of management’s good faith calculations and fairly presenting in
all material respects, subject to year end audit adjustments and the absence of
footnotes, the consolidated financial condition of the Parent and its
Subsidiaries as at such dates and the consolidated results of operations of the
Parent and its Subsidiaries for the periods ended on such dates, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments and the absence of
footnotes) by a Financial Officer of the Parent, consistent with the Parent’s
past practice; provided that, in the event a reconciliation from past practices
to generally accepted accounting principles in the preparation of such financial
statements is available, the Parent shall also provide such reconciliation.
 
(c)  As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of the US Borrower,
ended on or after October 31, 2007, management financial reports of the US
Borrower setting forth (i) a preliminary consolidated statement of financial
condition and consolidated statement of income in a management format, (ii)
serviced portfolio information, (iii) funding availability under its contractual
arrangements with Truck Retail Instalment Paper Corp. and under the Credit
Agreement and (iv) calculations demonstrating compliance with Section 8.01 of
the Credit Agreement, in each case prepared in a manner materially consistent
with the US Borrower’s past practices (unless otherwise required to conform with
the results of the audit or changes in GAAP) and, to the extent relevant, on the
basis of management’s good faith efforts, in such form and detail reasonably
satisfactory to the Administrative Agent; provided, however, that such reporting
shall not be required so long as the US Borrower has filed all reports with the
Securities and Exchange Commission required pursuant to Section 13 of the
Exchange Act.
 
(d)  As soon as available, and in any event within 30 days after the end of each
month, commencing with the month of October 2007, monthly management financial
reports of the Parent in respect of the sales and income by segment and cash
balances, Indebtedness, capital expenditures and depreciation and amortization
of the Parent and its consolidated Subsidiaries prepared in a manner consistent
with the Parent’s past practices (unless otherwise required to conform with the
results of the audit or changes in GAAP) and on the basis of management’s good
faith calculations, in such form and detail reasonably satisfactory to the
Administrative Agent (including, without limitation, any financial information
prepared in accordance with generally accepted accounting principles to
determine compliance with the covenants under the 2007 NIC Credit Agreement);
provided, however, that such reporting shall not be required so long as the US
Borrower has filed all reports with the Securities and Exchange Commission
required pursuant to Section 13 of the Exchange Act.
 
(e)  As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of the Parent,
commencing with the fiscal quarter ended October 31, 2007, quarterly condensed
manufacturing balance sheet and income statement of the Parent and its
consolidated subsidiaries, with its finance subsidiaries included on an equity
basis, prepared in a manner consistent with the Parent’s past practices (unless
otherwise required to conform with the results of the audit or changes in GAAP)
and on the basis of management’s good faith calculations.
 
The Lenders acknowledge that the financial information delivered pursuant to
subsections (c), (d) and (e) above will be preliminary and unaudited and will be
prepared by management based on current data in a manner consistent with past
practices (unless otherwise required to conform with the results of the audit or
changes in the GAAP), will not have been reviewed by the Parent’s or the US
Borrower’s independent accountants, and when the accounting review in connection
with the audit of the fiscal 2005, 2006 and 2007 financial statements is
complete, the information provided may differ from the audited financial
statements.
 
6.  Conditions to Effectiveness of this Amendment.  The amendment and waivers
set forth herein shall become effective on the date upon receipt by the
Administrative Agent of (the “Effective Date”):
 
(a)           counterparts of this Amendment duly executed by each of the
Borrowers and the Administrative Agent; and
 
(b)           for the account of each Lender that executes and delivers a Lender
Consent Letter with respect to this Amendment on or before 12 p.m. (noon),
Eastern time, on October [23], 2007, an amendment fee equal to 0.20% of the sum
of the outstanding principal amount of such Lender’s Tranche A Term Loans and
its US Revolving Commitment.
 

--------------------------------------------------------------------------------


7.  Representations and Warranties.  On and as of the date hereof and after
giving effect to this Amendment, each Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Article V of the Credit
Agreement mutatismutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date, in which case each
Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date, and represents and warrants that, except to
the extent waived hereby, no Default or Event of Default has occurred and is
continuing.
 
8.  Continuing Effect; No Other Waiver.  Except as expressly amended, waived or
provided for above, and subject to any existing amendment and waiver, all of the
terms and provisions of the Credit Agreement are and shall remain in full force
and effect and each Borrower shall continue to be bound by all of such terms and
provisions.  The amendment and waivers provided for herein are limited to the
specific sections of the Credit Agreement specified herein and shall not
constitute an amendment or waiver of, or an indication of the Administrative
Agent’s or the Lenders’ willingness to amend or waive, any other provisions of
the Credit Agreement or the same section for any other date or purpose.  For the
avoidance of doubt, the amendments set forth in the First Amendment, dated as of
March 28, 2007, to the Credit Agreement remain in effect in accordance with the
terms thereof.  Further, for the avoidance of doubt, the change to the
definition of Applicable Rate effected by the Third Waiver and Consent, dated as
of November 10, 2006, is hereby rescinded.
 
9.  Expenses.  The Borrowers agree to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
10.  Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Amendment
signed by the parties hereto shall be delivered to the Borrowers and the
Administrative Agent.  The execution and delivery of this Amendment by the
Administrative Agent with the consent of any Lender shall be binding upon such
Lender’s successors and assigns (including transferees of its commitments and
Loans in whole or in part prior to effectiveness hereof) and binding in respect
of all of its commitments and Loans, including any acquired subsequent to its
execution and delivery hereof and prior to the effectiveness hereof.
 
11.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
*   *   *   *   *
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
 
NAVISTAR FINANCIAL CORPORATION
                                 By: /s/  John V. Mulvaney Sr.
                                 Name:  John V. Mulvaney Sr.
                             Title:    V.P., CFO and Treasurer
 
 
 ARRENDADORA FINANCIERA NAVISTAR, S.A.
 DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO
                                 By: /s/    Jose A. Charon
 Name:    Jose A. Charon
 Title:     Attorney in Fact
                                
 
                                SERVICIOS FINANCIEROS NAVISTAR, S.A.
                                DE C.V., SOCIEDAD FINANCIERA DE OBJETO LIMITADO
                                By: /s/   Jose A. Charon
                                Name:    Jose A. Charon
                    Title:     Attorney in Fact
 
 
                                NAVISTAR COMERCIAL, S.A. DE C.V.
                         By: /s/    Jose A. Charon
 Name:    Jose A. Charon
                                 Title: Attorney in Fact
 
JPMORGAN CHASE BANK, N.A. as Administrative Agent
                                By:  /s/ Richard W. Duker
Name: Richard W. Duker
Title: Managing Director



[Signature Page to Waiver]             
                  
    


--------------------------------------------------------------------------------


